Citation Nr: 9912125	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-11 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for arthritis of the 
cervical spine, wrists, lumbar spine, hips, knees, and left 
ankle, and impingement syndrome of the shoulders as secondary 
to service-connected residuals of fracture of the left elbow 
with ankylosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



INTRODUCTION

The veteran had active duty service from November 1967 to 
February 1969.

This case was originally before the Board of Veterans' 
Appeals (the Board) on appeal from rating decisions that 
denied service connection for arthritis of multiple joints, 
and impingement syndrome of the shoulders secondary to the 
veteran's service-connected residuals of fracture of the left 
elbow with ankylosis of the minor arm.  The case was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas, for further development 
by the Board in May 1998.  The requested development was 
accomplished and the rating decision of November 1998 
continued the denial of the veteran's claim.


FINDINGS OF FACT

1.  There has been no establishment of an etiologic nexus 
between any currently claimed degenerative arthritis of the 
cervical spine, wrists, lumbar spine, knees, hips, and left 
ankle, and impingement syndrome of the shoulders, and service 
or service connected disability.

2.  There is no current medical evidence of hip disability.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for arthritis of the 
cervical spine, wrists, lumbar spine, hips, knees, and left 
ankle, and impingement syndrome of the shoulders.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered is whether the veteran 
has presented a well-grounded claim for service connection 
for the disabilities at issue.  If not, his claim must fail, 
and there is no further duty to assist him because additional 
development would be futile.  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet.App. 78 (1990); Tirpak v. Derwinski, 2 
Vet.App. 609 (1992).  As will be explained below, the Board 
finds that the claim for service connection for the 
disabilities at issue is not well grounded, and there is no 
further duty to assist the veteran in developing the claim.

The U.S. Court of Appeals of Veterans Claims (formerly known 
as the U.S. Court of Veterans Appeals) (Court) has defined a 
well grounded claim as one that is plausible; that is, one 
which is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Court 
has further pointed out that under the governing statute, 
although a claim need not be conclusive, it must be 
accompanied by evidence.  Tirpak v. Derwinski, 2 Vet.App. 609 
(1992) (emphasis in the original).  Unless the appellant 
first meets his obligation of submitting a well grounded 
claim, the VA has no "duty to assist" the appellant in 
developing his claim.  Gilbert V. Derwinski, 1 Vet. App. 61 
(1990).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including degenerative joint disease, may be 
presumed to have been incurred during service if they first 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. § 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Applicable laws and regulations provide that service 
connection may be established for a disability that began in 
service, began before service but was aggravated in service, 
is secondary to a service-connected disability, or in the 
case of arthritis (degenerative joint disease), became 
disabling to a degree of 10 percent within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309, 3.310.  Such a 
determination requires a finding of a current disability 
which is related to service.  Watson v. Brown, 4 Vet.App. 
141, 143 (1992).

In addition, the Court has stated that medical evidence of a 
chronic disease within the presumptive first post-service 
year should set forth the physical findings and 
symptomatology elicited by examination.  Oris v. Derwinski, 2 
Vet.App. 95, 96 (1992); 38 C.F.R. § 3.303(b).  It is not 
necessary that the chronic disease be diagnosed during the 
presumptive period, but, if not, characteristic 
manifestations of the disease, to the required degree, must 
be shown by acceptable medical or lay evidence, followed 
without unreasonable time lapse by definite diagnosis.  
38 C.F.R. § 3.307(c).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
diagnosis or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the disorder 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In order for a claim to be well grounded, there must be 
competent evidence of current disability, evidence of the 
incurrence or aggravation of a disease or injury during 
service, and a nexus between the in-service injury or disease 
and the current disability.  Furthermore, the evidence needed 
to establish service connection for any particular 
disability, must be competent.  That is, an injury during 
service may be verified by medical or lay witness statements; 
however, the presence of a current disability requires a 
medical diagnosis; and, where an opinion is used to link the 
current disorder to a cause or symptoms during service, a 
competent opinion of a medical professional is required.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

A well-grounded claim may also be established where a chronic 
disease is shown in service or during an applicable 
presumptive period or where continuity of symptomatology is 
demonstrated during service.  Savage v. Gober, 10 Vet. App. 
489 (1997).

With regard to lay evidence, the Court has held that a lay 
person can provide probative eye-witness evidence of visible 
symptoms; however, a lay person can not provide probative 
evidence as to matters which require specialized medical 
knowledge acquired through experience, training or education.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  The Court has 
further held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit, 5 Vet.App. at 93.

The veteran contends that he has arthritis of the cervical 
spine, wrists, lumbar spine, hips, knees and left ankle, as 
well as impingement syndrome of the shoulders, due to or as a 
result of his service-connected left elbow disability.  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Service connection 
must also be considered on a direct basis, that is, it must 
also be determined if this condition may be directly related 
to the veteran's period of active duty.  Combee v. Brown, 34 
F.3rd 1039 (Fed. Cir. 1994).

Review of the service medical records shows no manifestations 
of the claimed disabilities while the veteran was on active 
duty.  Nor was degenerative arthritis demonstrated within the 
first year of the veteran's discharge from active duty.  The 
veteran did incur a gunshot wound of the left elbow during 
his service in Vietnam in August 1968.  By rating decision of 
June 1969, the veteran was awarded service connection for 
healed compound comminuted supracondylar fracture of the left 
elbow with ankylosis and assigned a 30 percent disability 
rating.  The rating was increased from 30 to 40 percent 
disabling, effective March 1995.

VA outpatient treatment records dated in 1995, show treatment 
for an abscess on the right elbow.  X-ray of the right elbow 
taken in February 1995 showed no evidence of bony 
abnormality; however, x-ray of the cervical spine revealed 
osteoarthritic changes.

VA examination report dated November 1995, showed complaints 
of bilateral wrist, elbow and shoulder pain.  X-rays revealed 
ankylosing deformity with post-traumatic arthritic changes in 
left elbow.  Right shoulder x-ray showed small focal 
sclerosis and custic changes at the greater tuberosity which 
might be residuals from old injury, or secondary to 
tendonitis.  Right elbow x-ray showed degenerative arthritic 
process.  Assessment of the right arm included history of 
olecranon bursitis, and examination compatible with right 
lateral epicondylitis.

VA radiographic report dated April 1996, revealed 
degenerative osteoarthritic changes, lumbar spine.

VA joint examination report dated in June 1996, showed chief 
complaint of multiple joint pain of 4-5 years duration.  The 
veteran specifically complained of pain in the elbows, knees 
(primarily the left), left ankle, both shoulders, posterior 
neck, hips (especially the left), back, and wrists.  X-rays 
revealed degenerative arthritic process of left elbow; 
degenerative arthritic process of cervical spine; no 
significant radiographic abnormalities in shoulders; normal 
right knee with mild degenerative process of the left knee; 
normal hips; and degenerative process of left ankle joint.  
Relevant diagnoses included:  1) osteoarthritis, lumbar spine 
and right elbow; 2) shoulder impingement syndrome, bilateral; 
3) severe pain, cervical spine; and 4) multiple 
musculoskeletal complaints and disability involving both 
shoulders, neck, elbows, wrists, knees, hips, and ankles.

The VA examiner issued an addendum dated July 1996, to the 
earlier VA joint examination report dated June 1996.  In the 
addendum, the examining physician commented that "his 
degenerative arthritis was secondary to his history of 
injured by a gunshot in the upper posterior arm. ...  Had 
ankylosis, left elbow, secondary to past injury.  
Osteoarthritis of lumbar spine and right elbow.  Shoulder 
impingement syndrome, severe pain on ROM of neck.  History of 
immobility of elbow and bursitis.  Cannot relate all of his 
pains to history of trauma, or secondary post-traumatic 
changes.  He had complaints with multiple joints; including 
neck, back, elbows wrists, knees, hips, ankles."

Thereafter, by rating decision dated August 1996, the RO 
denied service connection for osteoarthritis of cervical 
spine, lumbar spine, both knees, and left ankle, both hips 
and wrists, as well as impingement syndrome, both shoulders.

In additional written statements and testimony presented at 
personal hearings conducted in September 1996 and April 1997, 
the veteran has set forth his belief that his arthritis of 
multiple joints "spread" from the post-traumatic arthritis 
in his service-connected left elbow; thus, he believes that 
service connection is warranted for arthritis of these 
additional joints.  In addition, he believes that his 
bilateral shoulder impingement is due to his service-
connected left elbow disability.  However, he had not been 
told that there was any such relationship by a doctor.

VA outpatient treatment records dated in 1996 and 1997, show 
the veteran was treated in the orthopedic clinic in July 1997 
for complaint of diffuse joint pain (neck, bilateral elbows, 
bilateral knees, hips).  He was noted to complain of pain 
with motion but had full range of motion in all joints 
without difficulty with ambulation.  In October 1997, an 
orthopedic clinic note showed treatment of left shoulder 
impingement with injection.  He was seen by rheumatology 
clinic for consultation in November 1997; complaint of 
multiple joint pain and swelling was noted but findings were 
unremarkable.  A follow-up note in December 1997 noted that 
laboratory results were negative for rheumatoid arthritis; 
nerve conduction studies were recommended to evaluate for 
bilateral carpal tunnel syndrome.

In May 1998, the Board remanded this case to the RO for 
additional development.  Specifically, the Board found the 
prior VA medical examination reports to be inadequate as the 
examiner had failed to specifically address whether there was 
a causal or etiological relationship between each claimed 
condition and the veteran's serviceconnected left elbow 
disability.

VA clinical records dated in 1998 show that the veteran as 
afforded nerve conduction studies in January 1998; these 
revealed evidence of mild compression, bilaterally.  A 
rheumatology note, dated April 1998, showed diagnosis of 
carpal tunnel syndrome.  He was seen in June 1998 for 
complaint of multiple joint pain.  The primary assessment was 
degenerative joint disease.  

VA examination report dated October 1998, related the 
veteran's medical history with regard to his service-
connected left elbow disability.  The examiner noted that it 
was the veteran's contention that his subsequent development 
of multiple joint arthritis, including the cervical and 
lumbar spine, both shoulders and both wrists stems from his 
service-connected left arm disability.  He complained of 
bilateral shoulder pain, groin pain, stiffness of both 
wrists, and similar complaints with regard to the cervical 
and lumbar spine and the left ankle.  It was also noted that 
the veteran had a history of inversion injury to the left 
ankle five years earlier.  

Following review of the veteran's medical history and 
physical examination, the VA examiner diagnosed severe 
disabling arthrosis of the left elbow.  The examiner opined 
that "[b]ased on these clinical features, there would appear 
to be no etiologic relationship between the left elbow 
disability and the patient's bilateral shoulder affliction.  
The diagnosis for the shoulders is impingement 
syndrome....Moreover, the medial nerve problem, should the 
electromyographic nerve conduction studies demonstrate one, 
it is symmetrical and would appear to bear to [sic] relation 
whatsoever to the left elbow injury."

With regard to the veteran's spine, the examiner noted that 
[t]here would appear to be no relationship between the 
development of mild lumbar and cervical spondylosis and the 
patient's left elbow disability."  With regard to the left 
ankle, the examiner noted that the veteran had incurred 
injury five years earlier; and "[t]his has no relation to 
the left elbow disability."  Although the examiner found no 
objective evidence of a hip disorder, he also opined that 
there appeared to be no relation whatsoever between his hip 
complaints and the left elbow disability.  

The VA examiner concluded that "it would appear that there 
is no relation between the left elbow disability and the 
patient's cervical, lumbar, wrist, left ankle, hip 
complaints.  There may be a relation between the patient's 
left shoulder problem and his elbow affliction.  However, his 
right shoulder is at least as symptomatic as the left and 
this bears no relation to the left elbow disability."

ANALYSIS

It should be emphasized that to be deemed well grounded, a 
claim for service connection must be supported by evidence, 
not just allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  When, as in the present case, a condition is not 
shown in service or for many years later, competent medical 
evidence is required to link the current condition with 
remote events of service; otherwise, the service connection 
claim is not well grounded.  Grivois v. Brown, 6 Vet. App. 
136 (1994); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Competent medical evidence of a relationship is also needed 
for secondary service connection.  The record does not 
contain any medical opinion that the veteran's 
serviceconnected left elbow disability is related in any way 
to the claimed multiple joint arthritis and bilateral 
shoulder impingement.  Rather, in October 1998, a VA 
physician rendered an opinion, after examination of the 
veteran, that the claimed conditions were not medically 
related to the service-connected left elbow disability.  The 
only claimed condition that might be related was the left 
shoulder impingement; however, the examiner ruled that out 
because the veteran's shoulder disorder was bilateral with 
the right actually worse than the left and the right shoulder 
was clearly not related.  

While the veteran has given sworn testimony, at his hearing 
in 1996 and 1997, to the effect that he believes that there 
is a relationship between his service-connected left elbow 
disability and the claimed disorders, it is further noted 
that he is a layman; and, as such, is not competent to give 
an opinion requiring medical knowledge such as is involved in 
making diagnoses or explaining the etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As no opinion 
that a medical relationship exists has been associated with 
the record, the claim is not plausible and must be denied.

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the Department of Veterans Affairs has advised the claimant 
of the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  In this 
case, the RO fulfilled its obligation under section 5103(a) 
in the Statement of the Case and Supplemental Statements of 
the Case in which the appellant was informed of the reasons 
of the denial of his claim.  There is no indication of record 
that there is evidence pertinent to this case that has not 
yet been obtained.


ORDER

Service connection is denied for arthritis of the cervical 
spine, wrists, lumbar spine, hips, knees and left ankle, and 
impingement syndrome of the shoulders.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals




